Citation Nr: 1206941	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO. 08-23 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for diabetes mellitus, currently rated 20 percent disabling. 

2. Entitlement to an increased evaluation for gastroesophageal reflux disease (GERD), rated 10 percent disabling prior to July 7, 2007, and rated 30 percent disabling beginning July 7, 2007. 

3. Whether the Veteran has presented new and material evidence to reopen a claim for service connection for lumbar spondylosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1974 to December 1974, and from February 2003 to June 2004. The Veteran had Puerto Rico Army National Guard membership over an interval between those two active duty periods.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
 

FINDINGS OF FACT

1. For the entire rating period beginning as early as July 7, 2005, the Veteran's diabetes mellitus, type 2, has required insulin and/or oral hypoglycemic agent and restricted diet, but has not required regulation of activities, and has not produced episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalization or requiring twice monthly visits to a diabetic care provider. 

2. For the entire rating period beginning as early as July 7, 2005, the Veteran's diabetes mellitus has not been productive of complications that have not been separately compensated under applicable VA rating codes and regulations. 

3. For the entire rating period beginning as early as July 7, 2005, the Veteran's GERD has been manifested by pyrosis, or regurgitation; but it has not been manifested by significant epigastric distress, accompanying substernal or arm or shoulder pain, or production of considerable impairment of health. Also absent to any material degree associated with the Veteran's GERD during the entire rating period have been symptoms of vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

4. A May 2005 RO decision denied service connection for lumbar spondylosis, and that decision was not appealed. That was the last final decision, up to the present time, denying the Veteran's claim for service connection for lumbar spondylosis.

5. The evidence added to the record since the May 2005 decision denying service connection for lumbar spondylosis includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for lumbar spondylosis. 

6. The evidence for and against the Veteran's lumbar spondylosis having onset with an injury in service, and for and against persistence of pain associated with lumbar spondylosis since service, are at least in equipoise. 


CONCLUSIONS OF LAW

1. For the entire rating period beginning from July 7, 2005, the Veteran's diabetes mellitus, type 2, has not met the criteria for the next higher, 40 percent rating. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1 , 4.7, 4.10, 4.119 , Diagnostic Code 7913 (2011). 

2. For the rating period from July 7, 2005, through July 6, 2006, the Veteran's GERD has not met the criteria for the next higher, 30 percent rating. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1 , 4.7, 4.10, 4.114 , Diagnostic Code 7346. 

3. For the rating period beginning from July 7, 2006, the Veteran's GERD has not met the criteria for the next higher, 60 percent rating. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1 , 4.7, 4.10, 4.114 , Diagnostic Code 7346. 

4. New and material evidence has been received since the last final decision denying service connection for lumbar spondylosis, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

5. The criteria for service connection for lumbar spondylosis are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Board herein grants the Veteran's appealed request to reopen his claims for service connection for lumbar spondylosis. The Board also herein grants the claim for service connection for lumbar spondylosis on the merits, which constitutes a complete grant of that claim on appeal. Hence, there is no reasonable possibility that any additional notice or development assistance would further that claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2009). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice. 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was afforded a VCAA notice letter in September 2006, prior to the appealed RO adjudication of the claims for increased rating for GERD and diabetes mellitus in April 2007. The letter informed him of the notice and duty-to-assist provisions of the VCAA, and of the information and evidence necessary to substantiate the claims for increased rating, as well as informing of the respective roles of the Veteran and VA in developing the claims and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained being on the Veteran. He was also then provided with general notice of the evidence required to satisfy the claims for increased rating. Additionally, he was then afforded notice of how disability ratings and effective dates are assigned, by which the RO then effectively complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). The RO most recently considered the claims by a supplemental statement of the case (SSOC) in December 2010.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The record reflects that despite exhaustive efforts by the RO, the Veteran's service records could not be obtained from official sources. Where, as here, service treatment records are potentially lost or missing, through no fault of the Veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)). The Board finds that all indicated reasonable alternative avenues of assistance and development of the increased rating claims herein adjudicated have been pursued, and that the heightened duty to assist as a result of lost service treatment records has accordingly been satisfied. This heightened duty included an obligation to search for alternative records which support the Veteran's case. See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) (2010). This evidence may be private medical records showing treatment of the claimed disability, fellow service personnel statements, personal testimony, etc. The evidence also may be statements provided by accredited military experts.

Fortunately, the Veteran was able to supply copies of service records which he had. VA treatment and examination records have also been associated with the claims file. There is no indication that additional pertinent records are available and have yet to be obtained. The Board finds that the RO appropriately assisted the Veteran in obtaining indicated VA treatment and evaluation records. The Board accordingly finds that the heightened duty to assist in this case, with respect to the increased rating claims adjudicated herein, has been fulfilled. Cromer. The missing service records would in any event be at best peripherally of relevance to the increased rating claims, because the primary concern in such cases is the present level of disability. 38 C.F.R. § 4.1 (2011); See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran was afforded VA examinations for compensation purposes December 2006 and May 2010 addressing his GERD, and in December 2006, January 2009, and May 2010 addressing his diabetes mellitus. The examinations were appropriately followed by review of the claims by the RO in the appealed rating action as well as in subsequent SOC and SSOCs, most recently in December 2010. The VA examinations, taken together with records of VA and service treatment, and statements by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The VA examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history, and presented findings and conclusions consistent with his medical history and sufficiently addressing the criteria for rating the disorders in question to allow the Board to adjudicate the claims based on informed medical findings and medical judgment, and adequately explained those findings and conclusions. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

More so, as discussed infra, it is apparent from the examination reports, from the Veteran's own statements at these examinations, and from treatment records with the claims file, that the Veteran's diabetes mellitus and GERD do not meet the criteria for the next higher evaluations under the rating criteria, with no indication of any deficiency in these examinations which, if corrected, may have been the basis for the Veteran's claimed disabilities warranting a higher evaluation under the applicable criteria. The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition. Hence, further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

No further statement has been received by the Veteran indicating the existence of additional pertinent evidence not requested. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claims for increased evaluation for diabetes mellitus and GERD adjudicated herein. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

In short, in this case, with regard to the increased rating claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating periods in question, for the appealed claims. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce additional evidence to support his claims. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claims for increased rating - that of objective or corroborating evidence of greater disability - was in this case based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished.


II. General Laws Governing Increased Rating Claims 

Disability evaluations are assigned to reflect levels of current disability due to service-connected conditions. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same (overlapping) disability under various diagnoses (and hence with multiple ratings) is to be avoided. 38 C.F.R. § 4.14. It is, however, possible for a veteran to have separate and distinct manifestations from the same disability which would permit rating under more than one diagnostic code. The critical element in such a case is that none of the symptomatology of the primary condition is duplicative or overlaps with the symptomatology of the other. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").


III. Claim for Increased Rating for Diabetes Mellitus

The Veteran's diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119 , Diagnostic Code 7913. Pursuant to Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet. A 40 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The Veteran was afforded a VA diabetes mellitus examination for compensation purposes in December 2006, when he reported initial diagnosis of diabetes mellitus in May 2006 with discovery of elevated blood glucose upon feeling very ill. The examiner noted conditions including both diabetes mellitus and hypertension, with both controlled with medication. The Veteran reported that his blood glucose levels were controlled, denying ketoacidosis or hypoglycemic episodes. He did report blurry vision and loss of sensation in his fingertips. However, eye examination showed pupils were equal, round, and reactive to light and accommodation (PERRLA) and extraocular movements were intact. Neurological examination was also normal. Blood glucose measures were noted from prior treatment records, including 136 mg/dl in September 2006 and 140 mg/dl in July 2005. Hemoglobin A1-C was 6.5 percent. The examiner diagnosed diabetes mellitus, type 2, but failed to elaborate further. 

VA treatment records from 2005 and 2006 show Glyburide and Metformin prescribed for daily use for diabetes control. The Veteran's diabetes mellitus has progressed to the Veteran's current need for insulin multiple times daily. 

The Veteran was afforded a January 2009 VA examination for compensation purposes to again evaluated his diabetes mellitus.  The examiner noted that current treatment included both medication and insulin daily. The Veteran was also noted to follow a restricted diet, but he was not restricted from strenuous activities. The Veteran denied significant symptoms due to his diabetes mellitus. The examiner found dystrophic nails in both lower extremities, but deep tendon reflexes and eye examinations were normal. Blood glucose was 126 mg/dl, which was noted to be within the normal range. The only complication of diabetes mellitus found by the examiner was erectile dysfunction. The Veteran reported losing less than a week of work in the prior year due to medical problems, and this was due to gastrointestinal difficulties. 

At his most recent VA diabetes mellitus examination for compensation purposes May 2010 the examiner reviewed medical records and noted the Veteran's self-reported history which reflected no diabetes-related history of hospitalization. The Veteran did report having hypoglycemic symptoms of dizziness and tremors in the past eight months, but with these symptoms self-controlled with self-administered sugars, and thereby obviating any potential need for hospitalization. The Veteran reported that such episodes occurred when he did not eat on schedule, consistent with his need for regulation of diet due to his diabetes mellitus. A blood glucose reading at the examination was noted to be elevated at 151 mg/dl. Hemoglobin A1-C in April 2010 was noted at 7.7 percent, also a high reading. The examiner identified erectile dysfunction and peripheral neuropathies of both lower extremities as complications of the Veteran's diabetes mellitus. The examiner noted that the Veteran's blood glucose "has been fairly well controlled but not excellent." The examiner further noted that the Veteran's VA medical records did not indicate any complications of the Veteran's diabetes mellitus beyond those identified (erectile dysfunction and peripheral neuropathies of the lower extremities). The examiner found the Veteran's diabetes mellitus to be stable and without side effects of treatment. 

The Veteran has not contended, and the evidence does not otherwise reflect, that the Veteran's diabetes mellitus has increased in severity since his most recent VA examination in May 2010. 

The Board has considered staged ratings, but finds that the assigned 20 percent evaluation for diabetes mellitus is the most disabling the disease has been for the entire rating period beginning from up to a year prior to the July 7, 2006, date of receipt of claim for increased rating. There has been no interval during the rating period during which entitlement to a greater evaluation was indicated based on the weight of the evidence, with no intervals of required regulation of activities, or of one or two hospitalizations yearly or twice monthly meeting with a diabetic care provider required for ketoacidosis episodes or hypoglycemic reactions. Rather, evidence spanning the entire rating period reflects no prescribed or required regulation of activities due diabetes mellitus, and reflects no hospitalizations or twice monthly visits to a diabetic care provider due to ketoacidosis episodes or hypoglycemic reactions, including no indication of such severity by any assertions of the Veteran or the medical record as a whole. Hence, for the entire rating period the evidence preponderates against a higher rating than the 20 percent already assigned for diabetes mellitus, and an interval of higher rating than the 20 percent assigned is not warranted, also by the preponderance of the evidence. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.119, Diagnostic Code 7913; Hart v. Mansfield, 21 Vet. App. 505 (2007).

While the Board has duly considered the Veteran's assertion that his diabetes mellitus warrants a higher rating than that assigned, the Board notes that the Veteran has not asserted symptoms of disability attributable to his diabetes mellitus which would warrant a higher disability rating under the applicable diagnostic code, 38 C.F.R. § 4.119, Diagnostic Code 7913. Hence, while the Board has found the Veteran's assertions of fact to be credible and cognizable lay evidence, these assertions have not weighed in favor of a higher disability evaluation, and hence ultimately do not support the claim on appeal. Jandreau. 

The Board notes that the Veteran has been separately service connected and separately rated or otherwise compensated under regulatory criteria for the following secondary effects of diabetes mellitus: peripheral neuropathy of the right and left lower extremities (assigned a separate 10 percent evaluation for each lower extremity); and erectile dysfunction (granted special monthly compensation at the k level under 38 U.S.C.A. § 1114(K); 38 C.F.R. § 3.350(a), based on loss of use of a creative organ). The Veteran's service-connected diabetes mellitus thus cannot itself be rated based on these now separately compensated secondary effects, because this would constitute impermissible pyramiding, or compensating the claimant twice for the same disability. 38 C.F.R. § 4.14 (2011). 


IV. Claim for Increased Rating for GERD

The Veteran contends that his GERD should be granted a higher rating than the 30 percent evaluation already assigned. However, as discussed below, there is no substantive indication from the record (beyond the Veteran's unsubstantiated assertion of entitlement to a higher benefit) that such a higher rating is warranted, and hence the appealed claim is denied.

The Veteran's GERD is appropriately rated under the rating code for hiatal hernia, as the code under which disabling symptoms of GERD are addressed. Under Diagnostic Code 7346, hiatal hernia, a 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; with two or more symptoms for the 30 percent evaluation of less severity, a 10 percent evaluation is assignable. A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114 , Diagnostic Code 7346. 

The Veteran was afforded VA examinations addressing his GERD in December 2006 and May 2010. The examiners reviewed medical records and noted the Veteran's reported history of symptoms. 

At the December 2006 examination the Veteran reported taking two medications for his GERD, adding that if he ceases these medications his acid reflux worsens. He then denied symptoms inclusive of dysphagia for solids or liquids, hematemesis or melena, and nausea. He endorsed daily pyrosis improved with medication, and also endorsed daily reflux of stomach contents and acid. However, he denied any associated general impairment of health and denied anemia. He reported some weight gain, not reporting any weight loss. The examiner noted that the Veteran had both GERD and acute peptic ulcer disease of the duodenum "with thickened folds to be entertained." However, the peptic ulcer disease was not medically associated with the GERD. Treatment records do reflect the presence of both GERD and acute peptic ulcer disease proximate in time to the December 2006 examination. 

At the May 2010 VA examination for compensation purposes, the examiner noted that the Veteran had continued care for his GERD at the primary care clinic associated with the examination facility. The examiner noted that treatment reports reflect positive results of taking antacids to control symptoms of heartburn and retrosternal area pain. The Veteran also reported at the examination very good success in controlling acid reflux by limiting pork intake. He reported a single episode of bloody vomit in July 2007 for which he sought hospital care, which the Veteran reported had resulted from his running out of antacid medication and thus not controlling his acid reflux. The examiner noted that the Veteran had been treated at that hospitalization for erosive gastritis, but that the Veteran's hemoglobin did not drop during the episode and no blood transfusion was required. The Veteran denied any further episode of hematemesis. The examiner noted that the Veteran continued with proton pump inhibitor medication as well as sucralfate and restricted diet, with the Veteran's GERD improved. Response to treatment was noted to be good without side effects. 

Treatment records contained within the claims file are generally consistent with the history and findings noted upon the VA examinations in December 2006 and May 2010. The Veteran has not made assertions in furtherance of his claim contrary to the history and findings as shown upon these examinations (beyond his general assertion of entitlement to greater benefits). 

Based on the medical examination findings, treatment records, and the Veteran's own assertions at these examinations, it is apparent that the Veteran's GERD has had limited symptoms over the entire rating period beginning up to a year prior to the July 7, 2006, date of claim for increased rating. 

Complaints early within the rating period were reflective of pyrosis and regurgitation, but without significant persistently recurrent epigastric distress and without considerable impairment of health. Thus, for this earlier interval within the rating period the Veteran's GERD more nearly approximated the rating criteria for a 10 percent rating than a 30 percent rating. 38 C.F.R. § 4.114, Diagnostic Code 7346. More recently, as reflected in the Veteran's own assertions and medical findings upon May 2010 VA examination, the Veteran has experienced better control of his GERD, so that the rating criteria for even a 10 percent evaluation have not been met. Id. Thus, the Board finds that for the entire rating periods in question, the evidence preponderates against a higher rating than the 10 percent assigned for GERD for the year prior to July 7, 2006, and preponderates more so against a higher rating than the 30 percent assigned for GERD for the rating interval beginning July 7, 2006; an interval of higher rating than the 10 percent assigned prior to July 7, 2006, and than the 30 percent assigned from July 7, 2006, onward, is not warranted, also by the preponderance of the evidence. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.114, Diagnostic Code 7346; Hart v. Mansfield, 21 Vet. App. 505 (2007).

While the Board has duly considered the Veteran's assertion that his GERD warrants a higher rating than that assigned, the Board notes that the Veteran has not asserted symptoms of disability attributable to his GERD which would warrant a higher disability rating under the applicable diagnostic code. 38 C.F.R. § 4.114, Diagnostic Code 7346. Hence, while the Board has weighed the Veteran's assertions as credible and cognizable lay evidence, these assertions have not weighed in favor of a higher disability evaluation, and hence ultimately do not support the claim on appeal. Jandreau. 


V. General Laws and Regulations Governing Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


VI. Request to Reopen Claim for Service Connection for 
Lumbar Spondylosis; Claim on the Merits

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The record reflects that an official copy of the Veteran's service treatment and examination records was not available from official sources, but that a copy of the copies of service records which the Veteran had in his possession was associated with the claims file. This presents an inherent question whether there were records of treatment for a low back disorder during the Veteran's February 2003 to June 2004 deployment which are now lost. 

Copies of service-related records obtained from the Veteran include a post-deployment health assessment, dated in December 2004, on which the Veteran indicated that his health had gotten worse during his deployment, and that during his deployment he had disability including back pain. This is less-than-optimal evidence of in-service low back disability. 

The Veteran was afforded a general VA examination for compensation purposes in August 2004 to address claimed disabilities including a back condition, with the Veteran then asserting the presence of low back pain. However, other than noting an erect posture and normal gait, the examiner failed to make any objective findings specifically addressing a low back disorder. Instead, the examiner made a non-specific assessment of "backache." 

Fortunately, the Veteran was also afforded a VA spine examination for compensation purposes in October 2004. The Veteran then reported having constant low back ache since an episode of low back injury upon carrying crates of weapons up steep steps (with the assistance of another soldier) to the deck of a ship. He related that during this episode the weight shifted towards him, he fell backwards, his back bent backwards, and most of the weight fell on him. He reported that this constant ache, persistent since that incident, was relieved with Naproxen, and that he had moderate to severe low back pain when he did not take the medication. 

The October 2004 examiner found the Veteran's thoracolumbar range of motion as follows: forward flexion to 90 degrees, backward extension to 20 degrees, lateral bending left and right to 30 degrees, and rotation left and right to 30 degrees. The examiner noted that there was pain at 30 degrees with rotation left and right. The examiner observed a preserved spinal contour and normal gait, with no postural abnormalities. However, there was tenderness to palpation at L5-S1. The examiner further noted that x-rays of the lumbosacral spine obtained in August 2004 revealed anterior spur formation from L1 through L5 due to degenerative spondylitic changes, though with disc heights preserved. The examiner assessed these degenerative changes, as well as lumbar spasm, and diagnosed lumbar spondylosis. 

The RO in the prior rating action of May 2005 found that while degenerative disease of the lumbar spine was present within the first post-service year, a compensable level of disability was not shown within the first post-service year. The RO accordingly found that service connection was not warranted on a first-year-post-service presumptive basis. 38 C.F.R. §§ 3.307, 3.309. The RO also then found that there was no evidence of low back disability in service to support service connection on a direct basis. 38 C.F.R. § 3.303. 

Subsequent records include a May 2010 VA gastrointestinal examination for compensation purposes noting the Veteran's report that he had lost seven weeks of work during the past 12 months due to a back condition and peripheral edema. Other VA treatment and examination records subsequent to the May 2005 RO rating action also reflect a disabling level of disability in the low back. Such evidence of more severe disability is new evidence presenting a reasonable possibility, when considered together with all the evidence of record, of substantiating the claim. Accordingly, the Board finds that reopening of the claim is warranted. 38 C.F.R. § 3.156(a).

Looking to the merits of the reopened claim, the Board notes that the absence of the complete set of service records results in a duty on the part of VA to search for alternative records to support the claim. See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). Moreover, although there is a lack of service medical records, or for that matter, service personnel records, VA regulations provide that service connection may be shown through other evidence. Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) (1994). There is also a heightened obligation on the part of VA to consider the applicability of the benefit of the doubt rule and to explain its decision. Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).

The Board has considered the Veteran's narrative as provided at the October 2004 VA spine examination, supportive of a causal link to an incident in service, as well as supportive of continuity of symptomatology onward from a back injury in service. The Veteran's back disorder was established by the August 2004 x-rays as well as by the October 2004 VA examination, and the Board finds no evidence to discount the credibility of the Veteran's assertion of in-service back injury with ongoing backache thereafter. The Board concludes that the evidence is at least in equipoise, and affording the Veteran the benefit of the doubt, the Board finds that service connection for lumbar spondylosis is warranted based direct service connection, as causally related to the in-service back injury or based on continuity of symptomatology. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.303. 



ORDER

For the entire rating interval beginning July 7, 2005, an increased evaluation for diabetes mellitus, type 2, above the 20 percent assigned is denied. 

For the entire rating interval from July 7, 2005, through July 6, 2006, an increased evaluation for GERD above the 10 percent assigned is denied. 

For the entire rating interval beginning July 7, 2006, an increased evaluation for GERD above the 30 percent assigned is denied. 

The claim for service connection for lumbar spondylosis is reopened.

Service connection for lumbar spondylosis is granted. 




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


